Appeal by defendants from a judgment of the Comity Court, Orange County, rendered October 16, 1962 after a jury trial, convicting them of murder in the first degree, and imposing sentence of life imprisonment on each defendant. On the court’s own motion, this action is remitted to the trial court for further proceedings in accordance herewith. Part of the People’s proof consisted of certain written and oral statements made by the defendants. The issue of the voluntariness of such statements was raised during the trial by the defendants and was submitted by the trial court to the jury for determination. Prior to such submission, however, no independent determination was made by the trial court with respect to the voluntariness of these statements. In view of the recent-decision of the Supreme Court of the United States (Jackson v. Demno, 378 U. S. 368), this action must be remitted to the trial court for further proceedings upon the issue of voluntariness, such proceedings to be held in accordance *893with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals (People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.